DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 recites “each said first combined suction/blower unit and said second combined suction/blower unit configured adapted to alternately provide said build chamber portion with blowing from said first side opening and with suction from said second opposite side opening, and conversely with suction from said first side opening and with blowing from said second opposite side opening”.
The closest prior art of record is Herzog and Lindemann. 
Fig. 1 of Herzog teaches that this gas flow is unidirectional from the open construction space towards the open metering chamber, which does not meet the claimed unit configured to alternately provide blowing and suction.
Lindemann only teaches a unidirectional suction stream passing through the build-up chamber for removing the build-up material which has not been consolidated, where the suction stream flows from at least one inlet opening in the build-up chamber to at least one outlet opening in the build-up chamber, as evident from the figures of Lindemann and as e.g. defined by arrows in Figs. 2, 3, 4 and 7 thereof. Although Lindemann teaches in paragraph [0076] that the sucking-out of the  build-up material can be operated by a constant volumetric flow, a pulsed 
Claims 5-9 and 11 are allowed at least due to their dependence on allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744